     Case 1:16-cr-00656-GHW Document 787 Filed 09/24/20 Page 1 of 1
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 9/24/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :             1:16-cr-656-GHW
                                                               :
 DANIEL RENVIL,                                                :                ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court has been advised by the Probation Department that the defendant was arrested

today. An initial conference will be held on Friday September 25, 2020 at 12:00 p.m. to address

the violations alleged in the probation report as to Mr. Renvil. The matter will be held in

Courtroom 12C of the Daniel Patrick Moynihan United States Courthouse at 500 Pearl Street

New York, New York 10007.




         SO ORDERED.

Dated: September 24, 2020
       New York, New York                                          __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
